Citation Nr: 0327724	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law and applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C.A. § 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

In the present case, the RO has failed to fully comply with 
the notice and assistance provisions of the VCAA.  In this 
regard, the Board observes that the record contains VA 
treatment records dated no earlier than 1999.  However, the 
veteran has reported treatment since his discharge from 
active service.  The current treatment records reflect 
diagnoses of adjustment disorder and alcoholism, but also 
include findings of symptoms possibly indicative of PTSD.  
Consequently, a VA examination to ascertain the nature and 
etiology of the veteran's current psychiatric disorder would 
be helpful in the resolution of his claim.

In addition, the Board observes that the RO has consistently 
reported the veteran's military occupational specialty (MOS) 
as grommet machine operator.  In fact, that was his civilian 
occupation prior to entering the military.  The veteran's 
correct MOS is automatic weapons crewman and he served as a 
cannoneer while in Vietnam.  The veteran has provided various 
statements to the RO regarding his exposure to combat in 
Vietnam, including service at Pleiku where he witnessed 
numerous deaths and casualties.  During the course of this 
appeal, the RO has not requested additional information 
regarding these stressors and has not attempted to verify 
these stressors with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  

Finally, in a letter dated July 2001, the RO advised the 
veteran of the provisions of the VCAA.  However, the veteran 
was informed to send information or evidence within 60 days 
from the date of the letter.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30 day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30 day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that, notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.



This matter is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should obtain all relevant 
psychiatric treatment records, both 
private and VA, not previously associated 
with the claims file.

4.  The RO should request additional 
information from the veteran regarding 
his claimed stressors, such as names, 
dates, locations, units, and duty 
assignments.  The RO should then send a 
summary of the veteran's claimed 
stressors, and all service personnel 
records, to the USASCRUR, 7798 Cissna 
Road, Springfield, VA 22150.  The 
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.

5.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR.  If no stressor has been 
verified, the RO should so state in its 
report.  The RO's report should be added 
to the claims file.

6.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination if, and only if, an alleged 
stressor has been verified.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed in the reports 
by the USASCRUR and/or the RO may be 
relied upon.  If the examiner believes 
that PTSD is the appropriate diagnosis, 
the examiner must specifically identify 
which stressor is responsible for that 
conclusion.  Since it is important that 
"each disability be viewed in relation to 
its history"  38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

7.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claim for 
benefits, a summary of the evidence 
pertinent to the issue on appeal, and the 
applicable law and regulations.  After 
the appropriate period of time in which 
to respond has been provided, the case 
should be returned to the Board for 
further review.


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



